                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                           5:18-cv-00057-MR

JAMES W. LOMICK,                                  )
                                                  )
                         Plaintiff,               )
                                                  )
v.                                                )
                                                  )
KEN BEAVER, Administrator,                        )
Alexander Correctional Institution                )
ROBERT DAVID MITCHELL,                            )
GEORGE T. SOLOMON, and                            )
MARANDA MIMS,                                     )
                                                  )
                      Defendants.                 )
__________________________________                )

      This matter is before the undersigned following the Order of the District

Court referring this case for a judicial settlement conference. Doc. 98. It

appears that all remaining parties are represented by counsel for purposes of

the judicial settlement conference. See Doc. 97 (Limited Notice of Appearance

of Michael R. Hoernlein as counsel of record for Plaintiff).

      A judicial settlement conference is set for March 3, 2021 beginning at

1:00 p.m.

      The conference will be conducted by telephone. Call-in information will

be provided to the parties by separate communication.

      Unless authorized to the contrary in advance, Plaintiff and his counsel

shall participate in the conference using a single conference line. Plaintiff’s



        Case 5:18-cv-00057-MR Document 99 Filed 02/18/21 Page 1 of 2
counsel shall confer with the appropriate personnel at Plaintiff’s place of

incarceration to ensure that the necessary accommodations are made to allow

Plaintiff to participate in the settlement conference.

      Defendants and their counsel may participate in the conference from any

location they deem appropriate, provided that Defendants and their counsel

participate using a single conference line. Further, in accordance with this

district’s Local Civil Rule 16.3(d)(2), a person with full authority (not including

counsel of record) to settle all pending claims must also participate in the

conference on behalf of Defendants, to the extent Defendants themselves do

not have such authority. Any such person shall also participate using the same

conference line as Defendants and their counsel.

      Any request seeking permission to modify the terms of this Order shall

be filed no later than February 24, 2021 or be subject to summary denial.

      It is so ordered.




                                  Signed: February 18, 2021




                                          2

        Case 5:18-cv-00057-MR Document 99 Filed 02/18/21 Page 2 of 2
